On January 26, 2006, the defendant was sentenced to five (5) years in the Montana State Women’s Prison, for violation of the conditions of a suspended sentence for the offense of Count I: Criminal Possession of Dangerous Drugs (Methamphetamine), a Felony. The sentence shall run concurrently with the sentence imposed in ADC-98-191. The Court recommended the defendant not be eligible for parole until she completes a comprehensive chemical dependency treatment while incarcerated.
On October 6, 2006, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Moira D’Alton. The state was not represented.
*94DATED this 25th day of October, 2006.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that “the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 6th day of October, 2006.
Chairperson, Hon. John Whelan, Member, Hon. Randal I. Spaulding and Member, Hon. Katherine Irigoin.